 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN DUNIGAN,                                  No. 2:19-cv-2501 WBS AC P
12                      Plaintiff,
13           v.                                       ORDER
14    CDCR, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion to stay the proceedings in this case. ECF No. 34. However,

18   this action was closed and judgment was entered on March 26, 2020. ECF Nos. 22, 23.

19          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to stay, ECF No. 34, is

20   DENIED as moot.

21   DATED: June 2, 2021

22

23

24

25

26

27

28
